DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/29/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17, and 18, the prior art of record, Hayakawa (US 2015/0262034) teaches an apparatus (Figs.1 and 2) comprising a user interface (116, 151, Fig.1 and 61, Fig.2) that presents information to a user and receives an input operation by a user, the apparatus comprising: at least one memory (52, Fig.2) that stores a program (paragraph 26); and at least one processor (51, Fig.2) that executes the program (paragraph 26) to perform: acquiring results of document recognition processing for a scanned image obtained by scanning a plurality of documents en bloc (S301-S303, Fig.3; Fig.5B; paragraphs 29-32); and controlling to display a preview 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, acquiring a result of document recognition processing for a scanned image obtained by scanning a plurality of documents en bloc, wherein the acquired result of the document recognition processing includes positions of document areas detected from the scanned image and a division candidate position for dividing one of the detected document areas; and controlling to display a preview screen on the user interface, which displays frames corresponding to the positions of the detected document areas on the scanned image in an overlapping manner, wherein the preview screen further displays a first button with which a user gives instructions to divide the one of the detected document area at the division candidate position.  

Regarding claims 2-16, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murakami et al. (US 2015/0286906) discloses enlarging/reducing process is carried out in accordance with the enlarging/reducing ratio, so that image data for the preview display is generated and is then displayed in preview. A user can change, from the operation panel, the enlarging/reducing ratio from an initial state of the preview display, as needed.
	Akimoto et al. (US 2011/0205601) discloses display section consists of a liquid crystal display (LCD) or the like, and displays various screens such as operation screens, setting screens, confirmation screens, notification screens, and the like. Operation section 18 consists of a touch panel, that is provided on top of the surface of the liquid crystal display and that detects the coordinate positions which have been pressed, and various types of buttons such as a start button, a stop button, a numerical keypad, and other buttons.
	Kim et al. (US 2010/0097640) discloses an image scanning apparatus including a first scan unit to scan an identification document, a second scan unit to scan a form 
	Hull et al. (US 8,949,287) discloses a user interface for defining the data or interaction to associate with a selected hotspot. Once the user has selected the bounding box 5125, an edit box 5130 is displayed. Using associated buttons, the user may cancel 5135 the operation, simply save 5140 the bounding box 5125, or assign 5145 data or interactions to the hotspot.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675